DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2022 (Fig. 20); 4026 (Fig. 40); 4126 (Fig. 41); 4438 (Fig. 45); 5614 (Fig. 56).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,137,282. This is a statutory double patenting rejection.
Instant claims
Patent claims
1. A safety catheter, comprising: 

a flexible, multi-lumen shaft having an outer diameter, a distal tip, and a proximal catheter end with a drain end, the multi-lumen shaft defining: 

a drain lumen extending through the shaft and shaped to drain fluid adjacent the distal tip proximally through the drain lumen and out the drain end; 

a distal hollow balloon portion defining a balloon interior and having at least one inflation port fluidically connected to the balloon interior, the balloon portion inflating outwardly to a diameter greater than the outer diameter of the shaft when inflated with inflation fluid; 

at least one inflation lumen parallel to the drain lumen and fluidically connected to the balloon interior through the at least one inflation port, the at least one inflation lumen shaped to inflate the balloon interior with the inflation fluid; and 

a balloon drainage port fluidically connecting the balloon interior to the drain lumen; and 

a stretch valve having: 

a body removably disposed in the balloon drainage port and shaped to prevent fluid from passing through the balloon drainage port when disposed in the balloon drainage port; and 

a connector: fixedly attached to the body; 

fixedly attached at a location adjacent the proximal catheter end; and 

extending proximally from the body such that: in a steady state, the stretch valve prevents the inflation fluid from passing through the balloon drainage port; and 

in a stretched state when the proximal catheter end is stretched, the connector causes the body to remove from the balloon drainage port to permit the inflation fluid in the balloon interior to pass through the balloon drainage port and into the drain lumen.
1. A safety catheter, comprising: 

a flexible, multi-lumen shaft having an outer diameter, a distal tip, and a proximal catheter end with a drain end, the multi-lumen shaft defining: 

a drain lumen extending through the shaft and shaped to drain fluid adjacent the distal tip proximally through the drain lumen and out the drain end; 

a distal hollow balloon portion defining a balloon interior and having at least one inflation port fluidically connected to the balloon interior, the balloon portion inflating outwardly to a diameter greater than the outer diameter of the shaft when inflated with inflation fluid; 

at least one inflation lumen parallel to the drain lumen and fluidically connected to the balloon interior through the at least one inflation port, the at least one inflation lumen shaped to inflate the balloon interior with the inflation fluid; and 

a balloon drainage port fluidically connecting the balloon interior to the drain lumen; and 

a stretch valve having: 

a body removably disposed in the balloon drainage port and shaped to prevent fluid from passing through the balloon drainage port when disposed in the balloon drainage port; and 

a connector: fixedly attached to the body; 

fixedly attached at a location adjacent the proximal catheter end; and 

extending proximally from the body such that: in a steady state, the stretch valve prevents the inflation fluid from passing through the balloon drainage port; and 

in a stretched state when the proximal catheter end is stretched, the connector causes the body to remove from the balloon drainage port to permit the inflation fluid in the balloon interior to pass through the balloon drainage port and into the drain lumen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gardner et al (US 2011/0071506) – teaches a balloon catheter (Fig. 1) with a plug (61) connected to a non-elastic tether (62) to selectively block inflation fluid to a balloon (50). The non-elastic tether teaches away from a connector with a “stretched state” as required by the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783